 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   AMADO VERGARA,                                       Case No.: 3:19-cv-00163-LAB-NLS
     Booking #18177136,
11
                                         Plaintiff,       ORDER DENYING MOTION TO
12                                                        PROCEED IN FORMA PAUPERIS
                          vs.                             PURSUANT TO 28 U.S.C. § 1915(a)
13
     ESCONDIDO POLICE DEPT., et al.,                      AND DISMISSING CIVIL ACTION
14                                                        WITHOUT PREJUDICE FOR
                                      Defendants.         FAILING TO PREPAY FILING
15
                                                          FEES REQUIRED BY
16                                                        28 U.S.C. § 1914(a)
17
                                                          [ECF No. 2]
18
19         Plaintiff Amado Vergara, currently detained at the San Diego Central Jail (“SDCJ”),
20   in San Diego California, and proceeding pro se, has filed a Complaint pursuant to the Civil
21   Rights Act, 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
22         Vergara claims the Escondido Police Department, San Marcos Sheriffs, and two
23   private citizen-witnesses violated his Fourth, Fifth, and due process rights in order to secure
24   his unlawful arrest and prosecution in what appears to be an ongoing state domestic
25   violence and/or child endangerment case. (Id. at 2-4.) He did not prepay the civil filing fee
26   required by 28 U.S.C. § 1914(a) at the time he submitted his Complaint, but instead has
27   filed Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See
28   ECF No. 2.)
                                                      1
                                                                                3:19-cv-00163-LAB-NLS
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 7   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is “incarcerated
12   or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
13   delinquent for, violations of criminal law or the terms or conditions of parole, probation,
14   pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
15         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
16   trust fund account statement (or institutional equivalent) . . . for the 6-month period
17   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
18   certified trust account statement, the Court must assess an initial payment of 20% of (a) the
19   average monthly deposits in the account for the past six months, or (b) the average monthly
20   balance in the account for the past six months, whichever is greater, unless the prisoner has
21   no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After, the Court orders
22   the institution having custody of the prisoner to collect subsequent payments, assessed at
23   20% of the preceding month’s income, in any month in which his account exceeds $10,
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                               3:19-cv-00163-LAB-NLS
 1   and forward them to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 2         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 3   he has not attached a certified copy of his SDCJ Inmate Trust Account Statement Report
 4   for the 6-month period immediately preceding the filing of his Complaint. See 28 U.S.C.
 5   § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly requires that prisoners
 6   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
 7   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
 8   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
 9   (emphasis added).
10         Without his certified trust account statements, the Court is unable to assess the
11   appropriate amount of the initial filing fee that is statutorily required to initiate the
12   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
13   II.   Conclusion and Order
14         For this reason, IT IS ORDERED that:
15         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
16   DISMISSED without prejudice based on his failure to prepay the $400 filing fee required
17   by 28 U.S.C. § 1914(a).
18         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
19   which to re-open his case by either: (1) paying the entire $400 statutory and administrative
20   filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP, which includes
21   a completed prison certificate and/or a certified copy of his SDCJ Inmate Trust Account
22   Statement Report for the 6-month period preceding the filing of his Complaint pursuant to
23   28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
24         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
25   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
26   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
27   completes and files a renewed Motion to Proceed IFP, together with a certified copy of his
28   6-month SDCJ Inmate Trust Account Statement Report within 45 days, this case will
                                                    3
                                                                                 3:19-cv-00163-LAB-NLS
 1   remain dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and without any
 2   further Order of the Court.2
 3         IT IS SO ORDERED.
 4   Dated: February 5, 2019
 5                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
     2
       Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
22   $400 civil filing fee, or submitting a properly supported renewed Motion to Proceed IFP,
23   his Complaint will be reviewed before service and may be dismissed sua sponte pursuant
     to 28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays
24   or becomes obligated to pay the full filing fee. See Lopez v. Smith, 203 F.3d 1122, 1126-
25   27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but
     requires” the court to sua sponte dismiss an in forma pauperis complaint that is frivolous,
26   malicious, fails to state a claim, or seeks damages from defendants who are immune); see
27   also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening
     required by 28 U.S.C. § 1915A of all complaints filed by prisoners “seeking redress from
28   a governmental entity or officer or employee of a governmental entity.”).
                                                  4
                                                                             3:19-cv-00163-LAB-NLS
